
	

115 SRES 567 ATS: Celebrating the 40th anniversary of the American Homebrewers Association.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 567
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2018
			Mr. Cardin (for himself, Ms. Collins, Mr. Wyden, Mr. Gardner, and Mr. Bennet) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 40th anniversary of the American Homebrewers Association.
	
	
 Whereas on October 14, 1978, President Jimmy Carter signed into law Public Law 95–458, which legalized homebrewing under Federal law effective February 1, 1979;
 Whereas on December 7, 1978, the following 2 intrepid individuals founded the American Homebrewers Association in Boulder, Colorado:
 (1)Charlie Papazian, author of the seminal book on homebrewing entitled The Complete Joy of Homebrewing; and
 (2)Charlie Matzen; Whereas the mission of the American Homebrewers Association is to promote the community of homebrewers and empower homebrewers to make the best beer in the world;
 Whereas because alcohol is predominately regulated by individual States, the American Homebrewers Association has worked diligently and successfully from the inception of the association until 2013—
 (1)to ensure that homebrewing is a legal activity in each State and the District of Columbia; and
 (2)to assist with drafting and advocating for State legislation relating to homebrewing across the United States;
 Whereas homebrewing added $756,000,000 to the economy of the United States in 2017, and created 6,983 full time jobs in the United States in 2017;
 Whereas the American Homebrewers Association has more than 45,000 members; Whereas the American Homebrewers Association represents a vibrant community of 1,100,000 homebrewers in the United States who brew 1,400,000 barrels of beer each year;
 Whereas that community includes President Barack Obama and would have included Presidents George Washington, Thomas Jefferson, and James Madison;
 Whereas the American Homebrewers Association hosts— (1)the National Homebrewers Conference, also known as Homebrew Con, which—
 (A)has as many as 3,000 attendees annually;
 (B)has been taking place for 40 years; and (C)will be held this year in Portland, Oregon, from June 28 through June 30, and will feature 66 informational sessions, 92 speakers, and over 50 homebrew clubs;
 (2)the National Homebrew Competition, the largest beer competition in the world, which has been taking place for 40 years and during which 143,240 brews have been judged;
 (3)Big Brew for National Homebrew Day, which— (A)is held on the first Saturday of each May to commemorate the anniversary of the designation by Congress in 1988 of May 7 as National Homebrew Day; and
 (B)includes more than 350 events with 7,500 participants brewing more than 19,000 gallons of beer across the world;
 (4)Learn to Homebrew Day, which is held the first Saturday of each November and was established in 1999 to encourage homebrewers to introduce friends and family to homebrewing;
 (5)rallies across the United States that offer homebrewers the chance to connect with commercial craft brewers and other beer enthusiasts and homebrewers in the area;
 (6)the Great American Beer Festival Pro-Am Competition, which has been taking place for 13 years and involves award-winning American Homebrewers Association homebrewers teaming up with Brewers Association member brewers; and
 (7)the Hill Staff Homebrew Competition, which encourages bipartisan participation in celebrating homebrewing and the rich history of homebrewing in the United States;
 Whereas the American Homebrewers Association publishes a magazine entitled Zymurgy 6 times a year that is circulated to 53,000 people per issue; Whereas the American Homebrewers Association provides support to more than—
 (1)700 local homebrew supply shops in the United States; and
 (2)1,500 homebrew clubs in the United States and around the world;
 Whereas the American Homebrewers Association is a predecessor to, and currently a division of, the Brewers Association, a trade group in the United States that represents and protects small and independent domestic brewers, the craft beers made by those brewers, and the community of brewing enthusiasts in the United States;
 Whereas in 1982 the American Homebrewers Association presented the first Great American Beer Festival, which is currently hosted by the Brewers Association and represents the largest collection of United States beer ever served; and
 Whereas the American Homebrewers Association and its members have contributed to the rise of the craft brewing industry, which—
 (1)is now larger than the industry has ever been in the history of the United States; and (2)consists of more than 6,000 small and independent breweries located across the United States that are helping to reinvigorate local economies: Now, therefore, be it
	
 That the Senate— (1)commends the American Homebrewers Association and joins its members, staff, and other beer enthusiasts in celebrating the 40th anniversary of the American Homebrewers Association;
 (2)congratulates the American Homebrewers Association and its members for leading the renaissance of craft beer in the United States; and
 (3)respectfully requests that the Secretary of the Senate transmit enrolled copies of this resolution to the director of the American Homebrewers Association, the president and chief executive officer of the Brewers Association, and the founder and past president of the Brewers Association.
			
